In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated December 22, 1988, which denied its motion to vacate a default judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion to vacate a default judgment. The defendant was properly served with the summons and complaint by service on the Secretary of State pursuant to Business Corporation Law § 306. The only excuse offered by the defendant for defaulting is that it received a letter which "might have referred” to the action which it turned over to its then attorney. Later, it denied having received any notification of the action. The defendant has not, in our view, made a sufficient showing that the default was not intentional. Moreover, a review of the defendant’s opposing affidavits fails to demonstrate a meritorious defense to the action (see, Perellie v Crimson’s Rest., 108 AD2d 903, 904).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.